Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 150-169 are pending in the application. 1-149 were cancelled in a preliminary amendment filed October 28,2021.   Thus, claims 150-169 have been examined as the subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 10/28/2021 is a continuation of US Application 14376006, filed 07/31/2014.  US Application 14376006 is a national stage entry of PCT/CA2014/050259 with an international filing date of 03/14/2014.  PCT/CA2014/050259 claims priority from US Provisional Application 61793914, filed 03/15/2013. 
.
Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  Claim 165 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.




The term "substantially" in claim 165 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, the amount of water present in the claimed composition has been rendered indefinite by the use of the term “substantially”.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 150-169 are rejected under 35 USC 103 as being obvious over Burke (US2010/0323897 A1) in view of Thomas et al. (CA2833190 A1, see attached foreign document) ,Srivastava, L. M. (2002, Plant growth and development : Hormones and environment, Chapter 6, pages 155-169, see attached NPL document), Timmons et al. (US Patent 3,877,921) and Dave et al. (US Patent 8,449,917 B2).

Applicant’s Invention

Applicant a broadleaf weed herbicidal composition, comprising: (1) one or more natural indole auxins, or an agriculturally suitable salt thereof; (2) one or more chelating agents comprising an aminopolycarboxylic acid or an agriculturally suitable salt thereof; and (3) one or more emulsifiers; wherein (1) is present in an amount of about 0.5 to about 5% by weight of the composition, wherein the weight ratio of (1):(2) is from 1:1 to 1:5; and wherein the broadleaf weed herbicidal composition is selectively toxic to broadleaf weeds and less toxic to turf grasses.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Burke teaches  ready-to-use foamable pesticide compositions that contain a particulate pesticide suspended therein(abstract) wherein the pesticide includes growth regulators such as indole-3-acetic acid ([0137], indole auxin of the instant claims)  wherein the amount of pesticide utilized in the pesticide composition may vary depending on the intended use of the composition including, for example, the pests intended for control ([0163]).  The particulate pesticide may be suspended in the diluent of the pesticide composition.  In one embodiment, the diluent is water ([0165]) and the pesticide composition may also contain a surfactant system ([0177], emulsifier of the instant claims).  Lastly, Burke teaches that the ready-to-use pesticide compositions may also include a preservative compound.  The preservative compound acts to prevent biological breakdown of the composition by microorganisms such as bacteria and fungi.  Suitable preservatives include butylated hydroxytoluene, butylated hydroxyanisole, tert-butylhydroquinone, propyl gallate, parabens, sulfur dioxide,ethylenediaminetetraacetic acid, sodium benzoate and mixtures thereof ([0181]), chelating agent if the instant claims).  Lastly, Burke teaches that the term "pesticide" refers to any substance or mixture for preventing, destroying, repelling, or mitigating any pest including insects, animals (e.g., mice, rats), plants (e.g., weeds), fungi, microorganisms (e.g., bacteria and viruses), pseudocoelomates (e.g., nematodes) and prions ([0018]).
With regards to the limitation of claim 165, wherein Applicant claims that the composition is substantially free of water, Burke teaches the use of water as a diluent in one embodiment wherein other solvent may be also be used.  Further, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Burke is that Burke does not expressly teach the claimed amount and ratios of the indole auxin, chelating agents, and adjuvant as well as the use of indole-3-butyric acid as the indole auxin.  However, Thomas et al. teach a method of controlling undesired vegetation (abstract) and that IAA (indole-3-aceticacid) and IBA(indole-3-butyric acid) were known  in the art to be natural auxin herbicides (see page 12, lines 35 and 36 of Thomas et al.).  Further, Srivastava discloses that the term “auxin” includes a variety of structurally unrelated compounds (see page 155, section 1) and that indoleacetic acid (IAA) is the predominant natural auxin in vascular plants and is responsible for regulating many aspects of plant growth and development and that other naturally occurring auxins, besides IAA, include 4-chloro-indoleacetic acid, indolebutyricacid, and phenylacetic acid (see page 168, Chapter Summary section).
	    A second difference between the invention of the instant application and that of Burke is that Burke does not expressly teach a method for selectively controlling broadleaf weeds on a turf grass.  However, Timmons et al. teach the use of compounds which act in a manner which is typical of auxin herbicides wherein they give post-emergence control of dicots but have little post-emergence effect on grass species.   Timmons et al. teach that this combination of properties makes them particularly valuable for the control of broadleaf weeds in turf (column 1, lines 39-46).
          A third difference between the invention of the instant application and that of Burke is that Burke does not expressly teach  that the one or more emulsifiers (3) comprises a sorbitan fatty acid ester ethoxylate  .  However, Dave et al. teach stable herbicidal solid compositions comprising a  built-in adjuvant selected from one or more of a non-ionic surfactants selected from the group consisting of  polyol fatty acid ester, polyethoxylated ester, polyethoxylated alcohol, alkyl polysaccharide or blends thereof, alkyl polyglycoside or blends thereof, amine ethoxylate, sorbitan fatty acid ester ethoxylate, organosilicone based surfactant, ethylene vinyl acetate terpolymer, ethoxylated alkyl aryl phosphate ester, or sucrose ester of fatty acid (see claims 1 and 13 of Dave et al.).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of Burke, Thomas et al. and Srivastava are directed auxin compounds and their effects on plants. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Burke, Thomas et al and Srivastava. Srivastava to arrive at a method for treating undesired vegetation using an indole auxin compound in combination with a chelating agent.   Thomas et al. and Srivastava both teach that IAA (indole-3-aceticacid) and IBA (indole-3-butyric acid) were known in the art to be used as natural auxin herbicides.  The instant claims would have been obvious because the substitution of auxin indole compound which were known to be natural auxin herbicides would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Burke does not tech the claimed indole auxin to chelating agent and auxin to adjuvant ratio ranges. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the instantly recited 1:1 ratio. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. In the instant case, indole compounds and chelating agents were known in the art to be useful in combination for treating undesired vegetation as well as the combination of the auxin and claimed adjuvants, therefore, it would have been obvious to combine these components in a 1:1 ratio towards the optimization of the process of making a composition to be used for treating undesired vegetation. 
Burke and Dave et al. are both directed to herbicidal compositions comprising an emulsifier. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Burke and Dave et al.  Dave et al. teach that adjuvants are important components of granules and are defined as substances which can increase the biological activity of the active ingredient, but are themselves not significantly biologically active. Adjuvants assist with the effectiveness of the active ingredient such as, for example, by improving the delivery and uptake of an herbicide into a target weed plant leading to improved biological control (see column 2, lines 13-20). Thus, the claims would have been obvious with the expected benefit of increasing the biological active of the active ingredient.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three herbicidal components set forth prima facie obvious subject matter. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Further, with regards to the claimed amounts of the indole auxin, chelating agents, and adjuvant as well as the use of indole-3-butyric acid as the indole auxin, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Burke and Timmons et al.  to arrive at a method for selectively controlling broadleaf weeds on a turf grass. Timmons et al. teach that auxin herbicides give post-emergence control of dicots but have little post-emergence effect on grass species and that that this combination of properties makes them particularly valuable for the control of broadleaf weeds in turf (column 1, lines 39-46).   The instant claims would have been obvious because the substitution of auxin indole compounds would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


                                                     Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617